Citation Nr: 0326128	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  03-20 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
January 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
post-traumatic stress disorder and hypertension.  


FINDING OF FACT

The veteran does not have a current diagnosis of 
hypertension.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor can it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a June 2002 letter to the veteran, the RO stated that to 
support the claim for hypertension, it needed medical 
evidence showing a current disability, an injury or disease 
that began in or was made worse by military service, and a 
relationship between the current disability and the injury or 
disease in service.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the June 2002 letter, the RO stated that it had 
requested the veteran's service medical records and military 
personnel records from the National Personnel Records Center 
(NPRC), that it had requested copies of his medical records 
from the Roseburg VA Medical Center, and that it had already 
had verification of his service.  It also stated that if the 
veteran had received any other VA medical treatment, or any 
private medical treatment, that the veteran should inform the 
RO so the RO could request the records from the appropriate 
facility.  The RO also stated that the veteran could have the 
doctor send the records directly to the RO, and that the 
doctor could provide a statement describing how the claimed 
disability is related to military service.  The RO also 
stated that the veteran could submit statements from 
individuals having knowledge of his service-connected 
condition.  The statements should explain what they observed 
of the veteran's condition, including approximate dates, 
places, and circumstances, and that if they were in service 
with the veteran, to include name, rank, and unit of 
assignment.  

The RO stated that it would make reasonable efforts to help 
the veteran obtain the evidence necessary to support his 
claim, including medical and employment records, and records 
from other Federal agencies, but that the veteran must 
provide enough information about those records so the RO 
could request them from the appropriate person or agency.  
The RO stressed that it was still the veteran's 
responsibility to make sure that the RO received those 
records.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA notified the veteran in the October 2002 
letter that the veteran's service medical records and 
military personnel file were destroyed in the 1973 fire at 
the NPRC.  The RO stated that some of his medical records 
might be reconstructed if he provided some additional 
information.  The veteran did not provide the additional 
information requested by the RO.  Further, on his claim for 
compensation, he stated that he had been treated for 
hypertension at the Roseburg VA Medical Center.  The RO 
requested records from that facility, and received a notice 
of no record of treatment for the veteran at that medical 
center.  The veteran did not indicate the existence of any 
other records documenting his alleged hypertension.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

The veteran served on active duty from January 1941 to 
January 1946.  

The veteran filed a claim for service connection for 
hypertension in May 2002, indicating that he had been treated 
for hypertension in 2002 at Rosedale VAMC.  The RO requested 
records from that facility and received a reply that there 
were no records on file for the veteran.


III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110,1131 (West 2002).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Service connection 
for hypertension may be granted if the disease became 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307(a)(3) 
(2003).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board finds that the preponderance of the evidence is 
against a grant of service connection for hypertension.

Service connection for hypertension may be granted if there 
is evidence of a current disability of hypertension, evidence 
of incurrence or aggravation of a disease or injury in 
service, and a nexus, or link, between the in-service injury 
or disease and the current disability of hypertension.  The 
evidence of record includes no medical diagnosis of 
hypertension.  In fact, there are no blood pressure readings.  
Although the veteran has asserted that he has hypertension, 
he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving a medical diagnosis.  Although he 
indicated on his claim form that he had been treated for 
hypertension at the Rosedale VAMC, no records of treatment 
were on file there.  Based on the foregoing, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection for hypertension, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for hypertension is denied.



REMAND

In response to the veteran's claim for service connection for 
post-traumatic stress disorder, the RO, in a June 2002 letter 
to the veteran, indicated that the veteran should carefully 
read and complete the post-traumatic stress disorder 
questionnaire.  The RO stressed the importance of providing 
specific answers to the questions on that form.  In an 
October 2002 letter, the RO informed the veteran that his 
service medical records and military personnel file were 
destroyed in the 1973 fire at the NPRC.  The RO stated that 
the personnel file could not be reconstructed, but the NPRC 
might be able to reconstruct some of his medical records if 
he could provide additional information.  The veteran 
provided neither the post-traumatic stress disorder 
questionnaire nor any additional information as requested by 
the RO.  Without this information, VA's ability to assist the 
veteran is limited.  However, in light of the information on 
the veteran's separation document, the Board would like the 
veteran to attend an examination for post-traumatic stress 
disorder.  The veteran is respectfully reminded that if he 
does not attend the examination, his claim must be denied 
unless he can provide evidence of a medical diagnosis of 
post-traumatic stress disorder.  This case is hereby REMANDED 
to the RO for the following actions:

1.  Schedule the veteran for an examination for the 
purpose of determining the presence of  post-
traumatic stress disorder.

2.  In light of Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, ___ F.3d ___, Nos. 
02-7007, -7008, -7009, -7010 (September 22, 2003), 
send a proper VCAA letter informing the veteran of 
time limits to submit additional information.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



